UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KWWK, Inc.,                                                            4/2/2020

                                Plaintiff,
                                                            1:19-cv-10844 (LJL)
                   -against-
                                                            ORDER SCHEDULING
 World Inspection Network International LLC,                SETTLEMENT CONFERENCE
 et al.,

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Monday,

April 27, 2020 at 10:00 a.m. However, due to recent public health concerns, the settlement shall

proceed by telephone unless the parties advise the Court that they have access to and prefer

proceeding by alternative remote means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               April 2, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
